Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 30 November 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Richmond Nov: 30. 1793.

The news of my fathers death must have reached you before this thro’ the ordinary channels. Having been detained a day or two longer at
 Monticello than I expected when I wrote to you I did not arrive time enough to have any hand in the drawing of his will which was done by Colo. Harvie alone. As might have been expected from him, (the beggary of the younger children being likely to be more irksome to his family than the clamors of the Creditors,) a very good provision is made for them, while moneys advanced during his illness for necessary expences will probably never be recovered. My Brother and myself are appointed Executors of the will and not guardians of the children; an unaccountable and mortifying omission since we being by Nature pointed out for this trust and by custom regarded as the most proper persons for it, it wears the appearance of a suspicion of inability. We know well that my father himself would not have left them in other hands and suspect strongly from this and many other circumstances that he was when the will was signed allmost insensible. The office being an invidious, dangerous and difficult one I cannot yet prevail on myself to accept it. I should esteem your advice as a singular favor. I shall not determine untill your arrival in Virginia. If the interests of the children do not absolutely require it I shall certainly decline.
I expected on my coming to Richmond to find your furniture at Mr. Hyltons. To my astonishment no part of it had been moved from Rockets alltho I had given orders very soon after your departure for it. The person to whom I gave this charge (Mr. Leister himself) meeting with Mr. James Brown the day he received my letter communicated it to him and was advised to leave every thing in its actual situation, which he accordingly did.
Hendersons boats will be down today or tomorrow I expect and will take off a considerable part. They were stoped on their way by a sudden fall of the water: a heavy rain fell the day before yesterday which must have enabled them to proceed.
I have just heard from Monticello: Martha Maria and the two little ones are perfectly well.
I begin to be anxious to hear something from Mr. Le Roy being now directly answerable for the amount of one of my fathers bonds to him. I am Dear Sir Your most faithfull & affectionate friend

Th: M. Randolph

